     Case 4:21-cv-00627-O Document 11 Filed 08/13/21                    Page 1 of 4 PageID 84



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

AMBER MARIE VANTUYL,                               §
              Petitioner,                          §
                                                   §
V.                                                 §       Civil Action No. 4:21-CV-627-P
                                                   §
MICHAEL CARR, Warden,                              §
FMC-Carswell,                                      §
               Respondent.                         §

                                   OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2241 filed by

Petitioner, Amber Marie Vantuyl, a federal prisoner confined at the Federal Medical Center-Carswell

(FMC-Carswell) in Fort Worth, Texas, against Michael Carr, Warden of FMC-Carswell,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be dismissed for mootness.

I. BACKGROUND

       Petitioner is serving a term of 94 months on her conviction in the United States District Court

for the District of Missouri for conspiracy to distribute 500 grams or more of methamphetamine.

Resp’t’s App. 12–13, ECF No. 10. In this petition, Petitioner raises the following claims:

       (1)     the BOP erred by not applying her Kayfez1 pretrial detention credits from
               October 19, 2016, to December 4, 2018; and

       (2)     the BOP erred in treating her unfairly and acting in a vindictive manner
               because she sought pretrial detention credits through the administrative
               remedy process in violation of the First and Fifth Amendments.

Pet. 7–8, ECF No. 1. She requests the Court apply 899 days’ prior custody credit to her federal

sentence because she has been in constant custody since June 22, 2016, and “it is in the best interest

       1
        Kayfez v. Gasele, 993 F.2d 1288 (7th Cir. 1993).
    Case 4:21-cv-00627-O Document 11 Filed 08/13/21                 Page 2 of 4 PageID 85



of justice.” Id. at 9.

        To establish the background of the case, the government presented the declaration of Jan

Stopps, a Correctional Program Specialist for the Bureau of Prisons (BOP) and the Designation and

Sentence Computation Center (DSCC), providing:

                ...

        3.      It is my understanding that the Petitioner, Amber Vantuyl, Federal Register
                Number 31866-045, alleges she is entitled to credit for time spent in state
                detention toward her federal sentence.

        4.      I have reviewed the sentence computation for Petitioner.

        5.      On March 26, 2016, Petitioner was arrested by state authorities in Greene
                County, Missouri, on a pending probation violation charge in state case
                number 1131CR05679. On April 4, 2016, Petitioner was released on bond to
                the community.

        6.      On June 22, 2016, Petitioner was returned to custody in Greene County,
                Missouri, based on the probation violation in state case number
                1131CR05679.

        7.      On October 19, 2016, while still in primary state custody, Petitioner was
                borrowed by the United States Marshals Service pursuant to a writ of habeas
                corpus ad prosequendum in federal case number 6:16-cr-3039 in the Western
                District of Missouri.

        8.      On April 4, 2018, Petitioner was sentenced by the United States District
                Court for the Western District of Missouri to a 94 month term of
                imprisonment. The sentencing court was silent as to how this term should run
                in relation to the yet to be imposed state sentence.

        9.      Petitioner was returned to state custody on April 30, 2018, and a federal
                detainer was placed.

        10.     On June 19, 2018, Petitioner’s probation was revoked in state case
                1131CR05679 and she was sentenced to a five year term of imprisonment.
                On September 18, 2018, Petitioner’s state obligation was satisfied and she
                was released to the federal detainer for service of her federal sentence.



                                                 2
    Case 4:21-cv-00627-O Document 11 Filed 08/13/21                   Page 3 of 4 PageID 86



       11.     After Petitioner filed this habeas petition, she was notified that DSCC would
               contact her sentencing judge to ask whether he intended for her federal
               sentence to be run concurrently to the state sentence.

       12.     On May 27, 2021, the BOP’s DSCC contacted Petitioner’s federal sentencing
               judge to inquire as to whether the judge intended for the federal sentence to
               run concurrently with the later imposed state sentence.

       13.     On June 2, 2021, Petitioner’s federal judge responded to BOP’s letter via
               email indicating that he wanted the federal sentence to run concurrently with
               the state sentence imposed for parole revocation.

       14.     On June 3, 2021, the DSCC sent a notification to Petitioner indicating that
               her request for retroactive designation pursuant to 18 U.S.C. 3621 had been
               approved and her sentence computation had been updated accordingly.

       15.     Petitioner’s sentence computation was updated to reflect a sentence
               commencement of April 4, 2018, the day her federal sentence was imposed.
               Petitioner was also credited with 661 days of prior custody credit to account
               for time spent in state custody after her federal offense was committed and
               prior to the commencement of her federal sentence, from March 26, 2016 to
               April 4, 2016, and from June 22, 2016, to April 3, 2018.

       16.     If she received all projected good conduct time, it is expected that Petitioner
               will be released from BOP custody on February 15, 2023.

Resp’t’s App. 2–3, ECF No. 10 (record citations omitted).

       Respondent asserts that the petition should be dismissed because Petitioner failed to exhaust

her administrative remedies or, in the alternative, because the petition is moot as Petitioner has

received credit for all time she requested. Resp’t’s Resp. 3–6, ECF No. 9.

II. EXHAUSTION

       Federal prisoners must exhaust administrative remedies before seeking habeas relief in

federal court under 28 U.S.C. § 2241. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). The

administrative remedy procedure for federal prisoners is provided at 28 C.F.R. §§ 542.10-542.19.

Under this administrative procedure, if informal resolution fails, the inmate must pursue a three-level


                                                  3
    Case 4:21-cv-00627-O Document 11 Filed 08/13/21                    Page 4 of 4 PageID 87



process within the prescribed time intervals. Typically, the inmate must formally appeal to the

Warden, via a Request for Administrative Remedy, commonly referred to as a BP-9; then to the

Regional Director, via a form commonly referred to as a BP-10; and finally to the Office of General

Counsel, via a form commonly referred to as a BP-11. Administrative remedies have not been

exhausted until the inmate’s claim has been filed at all levels and has been denied at all levels. See

28 C.F.R. § 542.15; Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).

        Petitioner acknowledges that she has not exhausted the administrative remedies but asserts

that her efforts to do so have been thwarted because prison staff has been non-responsive to her

requests for a “8.5.” Pet. 8, ECF No. 1; Attachs., ECF No. 1-1. “If the institutional authorities refuse

to provide a prisoner with the forms needed to exhaust administrative remedies, then those remedies

are not ‘available’ to the prisoner.” Aceves v. Swanson, 75 F. App’x. 295, 2003 WL 22144138, at

* (5th Cir. Sept. 17, 2003). Petitioner presents some evidence in support of her allegation, thus

taking her allegation as true, the prison’s administrative remedies were not available to her.

III. DISCUSSION

        Respondent provides proof that Petitioner has obtained the relief she seeks through this

habeas petition. Petitioner did not timely reply to Respondent’s response and the record does not

otherwise rebut Respondent’s assertion that she has received credit for all time she requested and is

entitled to receive toward her federal sentence.

IV. CONCLUSION

        For the reasons discussed herein, Petitioner’s petition is DISMISSED as moot.

        SO ORDERED on this 13th day of August, 2021.

                                                            _____________________________________
                                                            Reed O’Connor
                                                   4        UNITED STATES DISTRICT JUDGE
